IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTHONY R. BAKER JR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0603

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 27, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Anthony R. Baker Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of June 9,

2017, the Court has determined that the Order Denying Defendant’s Motions to

Dismiss is not an appealable order. Fla. R. App. P. 9.140(b). Therefore, the Court

lacks appellate jurisdiction. Furthermore, the Court declines appellant’s request to

review the order by petition for writ of certiorari because appellant has failed to
demonstrate that the ruling results in harm that cannot be remedied on appeal from

a final judgment. Cf. Callins v. State, 747 So. 2d 453 (Fla. 4th DCA 1999).

Accordingly, the appeal is dismissed.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.




                                        2